t c memo united_states tax_court harry e obedin and neale p obedin petitioners v commissioner of internal revenue respondent docket no filed date arthur h boelter for petitioners william d richard for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties with respect to petitioners’ federal income taxes as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure after concessions the issues for decision are whether petitioners are entitled to a net_operating_loss nol_carryover in excess of the amount respondent conceded for and whether petitioners had an adjusted_basis in real_estate at the time of its disposition in greater than the amount respondent conceded unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in washington when they filed their petition petitioners are involved in real_estate businesses and described themselves as realtors during the years in issue in petitioners organized two wholly owned s_corporations through which to conduct real_estate activities samaras associates inc samaras which primarily deals with property rentals and management and silver fox nw inc silver fox which primarily deals with property sales samaras and silver fox incurred losses before which passed through to petitioners in petitioners embarked on a real_estate development project called the fremont cottages and set up on their accounting_records a construction loan account identifying the project as obedin petitioners hired cm steel construction inc cm construction to build the fremont cottages because cm construction failed to perform its contractual duties petitioners had to hire a law firm to represent them in litigation petitioners also had to retain and pay subcontractors to finish the project in petitioners made a payment to cm restoration for dollar_figure and in they made a payment to aaron’s contracting for dollar_figure at the end of petitioners sold the fremont cottages harry e obedin petitioner prepared petitioners’ jointly filed form sec_1040 u s individual_income_tax_return for and on their tax_return petitioners claimed an nol_carryover of dollar_figure but did not attach any statement describing or computing the nol deduction petitioners claimed a dollar_figure adjusted_basis and a dollar_figure capital_loss on the sale of the fremont cottages the internal_revenue_service irs selected petitioners’ and tax returns for examination the agent assigned to petitioners’ examination contemporaneously reviewed the tax returns of samaras and silver fox which petitioner also prepared the examining agent requested that petitioners provide documents to substantiate the nol carryover--specifically all records for a tax_year already examined by the irs petitioners failed to provide any records substantiating the nol_carryover but instead provided copies of their tax returns from through carry years during the examination the irs agent determined that for and petitioners deducted their samaras and silver fox employees’ employment_taxes twice--once as gross wages and again as taxes paid in other instances petitioners were unable to substantiate certain deductions claimed on their schedules c profit or loss from business accordingly the agent made adjustments to petitioners’ and tax returns assuming that the same improper deductions occurred in earlier years the agent made similar adjustments to petitioners’ returns for the carry years thereby reducing the amount of the carryover in his workpapers the agent explained his reasoning for making these additional adjustments as follows when the source of the net_operating_loss_deduction is the same business and other similarities exist it is probable that if the records were examined the result would be similar to the current_year adjustment the examiner may propose a full or partial_disallowance of the net_operating_loss_deduction based on this premise in the interests of reducing burden for both the service and the taxpayer on the basis of this reasoning the examining agent allowed petitioners a partial nol_carryover deduction of dollar_figure for with respect to their claimed basis in the fremont cottages petitioners provided a box of receipts to the examining agent the agent however stated that these records were impossible to use because they were so disorganized the agent made an additional request for substantiating information and petitioners provided some work product of their law firm that was created for the purpose of the cm construction litigation this work product included spreadsheets reflecting the costs involved in the fremont cottages project these spreadsheets also showed costs from at least one other housing project that petitioners were involved with at that time to assist in computing the basis the examining agent used one particular spreadsheet titled obedin payments and bankdraws to cm numbered as page sec_2 and and dated date payments spreadsheet i page of payments spreadsheet i reflects payments by petitioners to third-party subcontractors due to cm construction’s contractual breach page also shows a net amount of dollar_figure as having been paid_by petitioners towards construction of the fremont cottages which the examining agent included in his basis computation page of payments spreadsheet i reflects payments and bank draws by petitioners to cm and includes a bank draw disbursement of dollar_figure dated date the examining agent also used the net totals on page in his basis computation the statutory notice determined that inter alia petitioners’ basis in the fremont cottages and their claimed nol_carryover were both less than the amounts reported on their tax_return opinion normally our findings_of_fact would include only events occurring during the years in issue and not details of the audit in this case however because substantiation of items by adequate_records and the propriety of the examiner’s determination are in dispute we have described the process that led to the notice_of_deficiency in other words this case is an exception to the usual rule that we will not look behind the notice see 62_tc_324 burden_of_proof taxpayers are required to maintain adequate_records that substantiate claimed loss deductions and generally bear the burden of proving that they are entitled to claimed losses sec_6001 rule a 290_us_111 taxpayers claiming an nol deduction bear the burden of substantiating the deduction by establishing both the existence of the nol and the amount of any nol that may be carried over to the subject years rule a 349_us_232 nevertheless if taxpayers produce credible_evidence with respect to any factual issue relevant to ascertaining their federal_income_tax liabilities and certain other requirements are met the burden_of_proof shifts from the taxpayers to the commissioner as to that factual issue sec_7491 and during pretrial preparation the parties stipulated payments spreadsheet i as well as another spreadsheet also titled obedin payments and bankdraws to cm numbered as page dated as revised date and showing a net amount of dollar_figure payments spreadsheet ii payments spreadsheet ii identifies check no as a payment of dollar_figure made to aaron’s contracting on date the parties agreed that payments spreadsheet ii reflects payments to vendors and subcontractors that were not attributable to cm construction and were therefore excluded for litigation purposes the parties also stipulated an exhibit a cashier’s check for dollar_figure dated date payable to cm restoration and showing the remitter to be obedin cm restoration payment at trial and on brief petitioners claimed to have boxes of documents substantiating the nol_carryover and the basis in the fremont cottages but they failed to submit those records even if petitioners had just provided the tax returns for the carry years--as they had done for respondent--those returns would have been insufficient to prove that any nol assuming such was not completely absorbed in years before see eg stutsman v commissioner tcmemo_1961_109 petitioners also failed to propose findings_of_fact that compute the nol and instead include only respondent’s computation additionally petitioners failed to attach the required statement detailing the nol to their tax_return petitioners argue that through the stipulated joint exhibits and petitioner’s testimony they have met their initial burden of production as to the propriety of their claimed nol deduction thus it is respondent not petitioners who should bear the burden_of_proof as to the nol_carryover deduction petitioners rationalize that there is no reason not to accept petitioner’s testimony because it was allegedly unopposed and not impeached petitioners’ argument is unsupported by the record the only stipulated joint exhibits that speak to the nol deduction are petitioners’ tax_return the notice_of_deficiency and the nol workpapers of the examining agent of those exhibits only the tax_return indicates petitioners’ position at least as to the amount of the nol_carryover but the return is merely a statement of petitioners’ claim to the nol and does not establish the facts contained therein see 62_tc_834 petitioner’s testimony is equally unreliable as he makes only vague references to the nol deduction see 509_f3d_1149 9th cir confirming that in the face of vague contrived and noncredible testimony the tax_court may disregard uncontradicted testimony by a taxpayer where it finds that testimony lacking in credibility aff’g tcmemo_2005_136 he has not explained how the double deductions occurred for and or given us any reason to reject the examiner’s assumption that the same errors occurred in the carry years the absence of corroboration of his testimony by organized and reliable records leads us to conclude that petitioners have not carried their burden_of_proof as to the disputed deductions see 112_tc_183 petitioners have not satisfied the conditions for shifting that burden to respondent under sec_7491 alternatively petitioners argue that the burden_of_proof should shift to respondent because respondent’s computation of the nol_carryover is arbitrary and lacking in foundation and that such a determination cannot be presumed correct generally the commissioner’s determination in a notice_of_deficiency is presumed correct 293_us_507 if a taxpayer wishes to overcome this presumption of correctness he bears the burden of proving that the commissioner’s determination was arbitrary id 875_f2d_1396 9th cir however when a taxpayer refuses to substantiate his claimed deductions the commissioner is not arbitrary or unreasonable in determining that the deductions should be denied roberts v commissioner t c pincite moreover if the commissioner does arbitrarily disallow deductions the burden_of_proof as to substantiation of the deductions still rests with the taxpayer who claimed them see westby v commissioner tcmemo_2004_179 slip op pincite see also 86_tc_298 petitioners submitted no evidence that respondent reached the determination arbitrarily to the contrary respondent’s examining agent took reasoned steps in determining an nol_carryover where no substantiating documents had been provided petitioners are required to substantiate the nol_carryover and to carry their burden_of_proof nol deduction sec_172 permits a deduction in a taxable_year for the full amount of allowable nol carrybacks from subsequent years and carryovers from previous years as long as taxable_income for the current_year is not less than zero sec_172 b as with all deductions taxpayers are required to maintain adequate_records substantiating a claimed nol deduction sec_6001 see generally scharringhausen v commissioner tcmemo_2012_350 at as part of claiming the deduction taxpayers must file with their returns a concise statement setting forth the amount of the nol deduction claimed and all material and pertinent facts including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs petitioners focus on respondent’s computation of the nol even though they are the ones who claimed and must prove the loss yet petitioners have produced only petitioner’s unpersuasive testimony to substantiate their entitlement to an nol_carryover in his testimony does not detail when the nol was allegedly incurred the amount allegedly incurred or the calculation of the amount allegedly available to be carried forward to respondent allowed petitioners the benefit of an nol_carryover of dollar_figure for petitioners have not carried their burden_of_proof and accordingly are not entitled to an nol_carryover beyond that allowed by respondent adjusted_basis in the fremont cottages unless permitted otherwise a taxpayer must recognize gain from the sale_or_exchange of property sec_1001 see also sec_1_61-6 income_tax regs providing generally that gain realized on the sale of property is included in gross_income sec_1001 defines gain from the sale_or_other_disposition of property as the excess of the amount_realized on the sale of property over the adjusted_basis of the property sold or exchanged sec_1011 provides that a taxpayer’s adjusted_basis for determining the gain from the sale_or_other_disposition of property shall be its cost adjusted to the extent permitted by sec_1016 see sec_1016 sec_1_1016-2 income_tax regs providing that the cost_basis should be increased by additional costs properly chargeable to capital_account including the cost of improvements and betterments made to the property the taxpayer has the burden of proving the basis_of_property for purposes of determining whether a gain occurred and if so in what amount rule a 271_f2d_44 9th cir aff’g tcmemo_1957_193 the parties agree to the computation of the adjusted_basis of the fremont cottages with the exception of two items petitioners maintain that they are entitled to include in their basis the cm restoration payment for dollar_figure and a payment to aaron’s contracting for dollar_figure respondent concedes that these payments were made but contends that petitioners have failed to show either that these payments were not already included in the examining agent’s computation of basis or that they were properly chargeable to the capital_account of the fremont cottages petitioners point out that the cm restoration payment dated date bears the account number of the fremont cottages project obedin that identification however does not explain whether the examining agent’s computation already included this payment payments spreadsheet i lists an entry also dated date that reflects a bank draw disbursement to cm of dollar_figure petitioners did not explain why the dollar_figure amount to cm restoration was not a portion of the dollar_figure amount to cm nor did petitioners testify as to whether cm restoration was a part of cm construction or conversely that the two companies merely shared the same initials and same payment_date while it appears that respondent’s determination of basis does not include the payment to aaron’s contracting we are unable to tell if petitioners made that payment in connection with the fremont cottages project the record has established that petitioners were involved in at least one other project at the time of the fremont cottages project and payments spreadsheet ii while suggesting an omission of the payment from basis represents only that the listed payment was not attributable to cm construction--not necessarily that the payment was attributable to the fremont cottages project there is simply not enough substantiating evidence to ascertain that these two payments should be added to the basis of the fremont cottages neither party provides a clear itemization as to what payments were actually included in the last computation of basis additionally payments spreadsheets i and ii appear to have inconsistences such as the same check number listed on both spreadsheets yet reflecting different payees and different amounts the evidence covering this issue is not sufficient to satisfy petitioners’ burden_of_proof we therefore sustain respondent’s determination on this issue in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
